Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 7-17, drawn to a method of separating using a laser.
Group II, claim(s) 19, 21-23, 26-27, and 29, drawn to a liquid lens comprising electrical contacts.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a lens, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  US2015/165560A1 HACKERT THOMAS discloses with regards to independent claim 1: A method of separating a portion of an object comprising (Fig. 14A; par. 26) a first layer that is transparent to a wavelength of a laser emission (par. 9), a second layer that is not transparent to the wavelength of the laser emission (claim 21 teaches substantially transparent which is a term of degree that can mean; par. 50 teaches it is known in the art to adjust material properties to control laser emission absorption), and a third layer that is transparent to the wavelength of the laser emission (par. 9), the method comprising: bonding the first layer to the third layer throughout a bonded volume, whereby the bonded volume is transparent to the wavelength of the laser emission (fig. 8c; par. 74); perforating at least a portion of a thickness of the object sequentially over a length using the laser emission at the wavelength to form a series of perforations between a first portion of the object on one side of the series of perforations and a second portion of the object on the other side of the series of perforations (par. 26), the series of perforations extending through the bonded volume (fig. 8c; par. 74); applying a stress to the object at the series of perforations to separate the first portion of the object from the second portion of the object (par. [0034]) wherein the thickness of the object, at the series of perforations, is transparent to the wavelength of the laser emission (par. 29). 

With regards to independent claim 19:
The present application does not meet the criteria of Article 33(2) PCT, because the subject-matter of claim 19 is not new.
EP1986023A1 Takai discloses: A liquid lens comprising a first outer layer (24), a second outer layer (23); an intermediate layer (25) between the first outer layer and the second outer layer, the intermediate layer comprising a through hole (par. 35 to 37; Fig. 1); a cavity (27) disposed between the first outer layer and the second outer layer and within the through hole; a first liquid (31) and a second liquid (32) disposed within the cavity, the first liquid and the comprising a portion of the first conductive layer diffused into both the first outer layer and the intermediate layer (par. 22 and par. 23), and the second outer layer is bonded with the intermediate layer at a second bonded volume (Fig. 1) comprising a portion of the second conductive layer diffused into both the intermediate layer and the second outer layer (par. 60) and wherein the first bonded volume is disposed spatially above the second bonded volume, and the combination of the first bonded volume and the second bonded volume form a contiguous outer edge of the liquid lens (Fig. 1).

No phone call was placed due to the complicated nature of the restriction and election.

Conclusion
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            /JOEL M ATTEY/Primary Examiner, Art Unit 3763